Name: Commission Regulation (EEC) No 3870/88 of 13 December 1988 amending Regulation (EEC) No 3540/85 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: executive power and public service;  plant product;  tariff policy;  trade policy
 Date Published: nan

 14. 12. 88 Official Journal of the European Communities No L 345/21 COMMISSION REGULATION (EEC) No 3870/88 of 13 December 1988 amending Regulation (EEC) No 3540/85 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regulation (EEC) No 1104/88 (2), and in particular Article 3 (7) thereof, Whereas the last subparagraph of Article 31a (4) of Commission Regulation (EEC) No 3540/85 (3), as last amended by Regulation (EEC) No 3197/88 (4), provides that evidence of compliance with the primary requirement is to be furnished within 12 months at the latest of the month following that in which the security is lodged ; whereas that period is in certain cases insufficient in view of the administrative formalities to be completed or of the duration of transit ; Article 1 In the last subparagraph of Article 31a (4) of Regulation (EEC) No 3540/85, ' 12' is hereby replaced by '15'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . . ' ' Done at Brussels, 13 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 162, 12. 6. 1982, p. 28 . (2) OJ No L 110, 29. 4. 1988, p. 16. 3) OJ No L 342, 19. 12. 1985, p. 1 . (4) OJ No L 284, 19 . 10. 1988, p. 19.